Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Final Office action is in response to the application filed on March 19th, 2019 and in response to Applicant’s Arguments/Remarks filed on March 28th, 2022. Claims 21-40 are pending.
Priority
3.	Application 16/357,584 filed on March 19th, 2019 is a continuation of Application 14/504,148 which was filed on October 1st, 2014.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant notes that a terminal disclaimer may be filled later. Accordingly the double patent rejection is maintained.
6.	Applicant’s arguments, with respect to 35 USC § 112 rejection of claims 21-49 have been fully considered and are persuasive.  The 35 USC § 112 rejection of claims 21-49 has been withdrawn. 
7.	Applicant argues that “Claim 21, for example is directed to an improvement to transaction history related computer technology that enables transaction history records to be automatically updated with merchant information determined based on location data of a user associated with the transaction, automatically, in response to receiving an indication that a transaction has been initiated by a user at a merchant.” More specifically Applicant argues that “Applicant’s specification teaches that ‘in online transaction histories, the merchant is identified with a merchant identifier that may comprise a string of alphanumeric characters and/or symbols that describe the merchant identity and/or a zip code associated with a merchant point of sale device used in the transaction. Users may have difficulty in identifying the merchant or merchant location where a transaction occurred based on the merchant identifier,’ and ‘[c]onventional technologies do not proved for updating a transaction record with merchant information determined based on location data associated with a user computing device at the time of the transaction.” Examiner respectfully disagrees. 
As discussed below with respect to integration of the abstract idea into a practical application claims 21, 27, and 34 only recite a computing device, non-transitory computer-readable medium, storage device, and processor which are recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Applicant’s claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in updating transaction history records with merchant information by utilizing “user location data, a merchant system identity, and aggregate data”, a business solution to the business problem for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.
8.	Applicant argues that “claim 21 further recites additional elements that amount to ‘significantly more’ than the judicial exception, and as such is directed to patent-eligible subject matter.” More specifically Applicant is arguing that “claim 21 recites a nonconventional and non-generic arrangement of elements for enabling a processing request to be automatically annotated with useful information to a user in response to a processing request being received that is indicative of the user initiating the transaction with a merchant.” Examiner would like to make clear that the conventional steps are directed toward the technical processes. The statement of Alice “conventional steps, specified at a high level of generality,’ [is] not ‘enough’ to supply an ‘inventive concept.’ (134 S. Ct. at 2357 (citing Mayo, 132 S. Ct. at 1300, 1297, 1294) was in respect to the technological processes. Alice was making clear that limiting the use of the idea to a particular technological environment or recitation of generic computer hardware is insufficient. Examiner notes that in the previous office action noted that the computer was merely used as a tool to perform the abstract idea, and the focus of the claimed limitations is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools for the purpose of annotating transaction histories. The use of these computing devices is merely what computers do, e.g., “performing repetitive calculations”, “receiving, processing, and storing data”, and “receiving or transmitting data over a network” (see USPTO's July 2015 Update: Subject Matter Eligibility) and these functions have been recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(D)). Applicant’s specification recites relevant details in at least the following sections: Paragraph [0018] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 21-40 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 27 and system Claim 34. Claim 21 recites the limitations of receiving a processing request indicative of a user initiating a transaction with a merchant system, logging location data associated with the user in response to receiving the processing request, the location data comprising a location of the user computing device at a time of the processing request; receiving an approval corresponding to the processing request and a merchant system identifier; determining, based on the location data, the location of the user computing device at the time of the processing request; generating a list of candidate merchant identifiers based on the merchant system identifier and the location; retrieving, for each candidate merchant identifier of the list of candidate merchant identifiers, aggregate data comprising further probability that the candidate merchant identifier corresponds to the location; determining, for each candidate merchant identifier of the candidate merchant identifiers, a combined probability that the candidate merchant identifier corresponds to the location based on the merchant system identifier, the aggregate data, and the location of the user computing device at the time of the processing request; annotating a record associated with the processing request with the candidate merchant identifier of the list of candidate merchant identifiers having a highest combined probability; and communicating the annotated record for display.
These above limitations as drafted, under their broadest reasonable interpretation, recite annotating a record with sales information, a fundamental economic principle or practice and a commercial or legal interaction, more specifically sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The computing device and in Claims 21, 27, and 34, non-transitory computer-readable medium in Claim 27, and storage device and processor in claim 34 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computing device, non-transitory computer-readable medium, storage device, and processor in Claims 21, 27, and 34. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 21, 27, and 34 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: Paragraph [0018] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 21, 27, and 34 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 22-26, 28-33 and 35-40 further define the abstract idea that is present in their respective independent claims 21, 27, and 34 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 22-26, 28-33 and 35-40  are directed to an abstract idea and claims 21-40 are rejected under 35 U.S.C. 101 and not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,255,631. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite similar limitations for annotating transaction histories, whether it be in the independent or dependent claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2014/0012704 to Mizhen et al. (hereinafter Mizhen) 
US Patent Number 8,688,573 to Rukonic et al. (hereinafter Rukonic) 
US Patent Publication US2014/0006198 to Daly et al. (hereinafter Daly).
US Patent Publication US2009/0144161 to Fisher
US Patent Publication US2014/0006097 to Groarke
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693